ANDERSON, J.
It is true that we have heretofore held that section 3839 of the Code of 1907, which was enacted to abolish the rule invalidating deeds made to lands when adversely held by another, did not apply to deeds made prior to the adoption of the Code.—Grant v. Nations, 172 Ala. 83, 55 South. 310; Seabury v. Hemley, 174 Ala. 113, 56 South. 530.
Yet, as we view the law and facts in the case at bar, the rule as it heretofore existed could not apply to the deed from Mitchell to Jackson, the present plaintiff. The land was sold under a judgment rendered to enforce a vendor’s lien in favor of Mitchell the lienor against Singleton, the vendee. Mitchell became the purchaser at the chancery sale, and the respondent’s possession could not be adverse to that of the purchaser. Consequently a deed made by Mitchell to Jackson, while Singleton, the respondent, was in possession of the land, was valid.—Brunson v. Morgan, 86 Ala. 318, 5 South. 495; Sellers v. Farmer, 151 Ala. 487, 491, 43 South. 967, and many cases cited.
It may be doubtful if the defendant Singleton could invoke the statute as to valuable improvements, under adverse possession for three years, as he was the respondent in the chancery proceedings, and the purchaser at said chancery sale acquired his title and rights to the land including the improvements, or the claim for same, yet, if such was not the rule, the question is not so presented as to enable us to review the same. Section *1273816 of the Code requires such a suggestion to be made upon the record; that is, by filing the same in the nature of a plea, or having the court note the same upon the record, or by having it incorporated in the record proper in some Avay, and AAdiich Avas not done in the present case. From aught that appears from the record proper, the case Avas tried solely upon the general issue, and it does not appear therefrom that the question of adverse possession Avith valuable improvements Avas made an issue in the case.
The description of the land shows that it is in Marshall county, Ala., and is sufficiently accurate to support a verdict, and the circuit court of Marshall county had jurisdiction to try the case and presumably the land Avas in the Guntersville division of the county.
If it Avas not, the defendant should have pleaded to the venue, and, not having done so, we Avill assume that it was in the Guntersville division, and subject to the jurisdiction of the court, Avlien held at that place. The judgment is valid upon its face, and is supported by a definite and sufficient complaint, and Ave aat.11 not disturb same because it does not affirmatively shoAV whether the land is situated in the Guntersville or Albertville division of Marshall county, as defined by Act Sp. Sess. 1909, p. 15. The case of Goodwin v. Forman, 114 Ala. 489, 21 South. 946, is unlike the present case. There the complaint avms void for the uncertainty of the description, and Avas not sufficient to support, a ATalid verdict. and judgment, and the court had to take the point upon appeal. Here the complaint is accurate and valid, and is sufficient to sAipport the verdict and judgment.
The judgment of the circuit court is affirmed.
Affirmed.
All the Justices concur, except TIoavdele, C. J., not sitting.